MEMORANDUM OPINION
                              Nos. 04-11-00333-CV & 04-11-00334-CV

     The State of Texas for the Best Interest and Protection of K.S. as a Mentally Ill Person

                         From the Probate Court No. 1, Bexar County, Texas
                         Trial Court No. 2011-MH-1009 and 2011-MH-1080
                              Honorable Oscar J. Kazen, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 19, 2011

DISMISSED

           Appellant has filed a motion to dismiss these consolidated appeals. The motion contains a

certificate of service to appellee, which has not opposed the motion. Therefore, we grant the

motion and dismiss these appeals. See TEX. R. APP. P. 42.1(a).

                                                              PER CURIAM